UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7239


VINCENT COX,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-hc-02141-F)


Submitted:   January 19, 2016             Decided:   February 18, 2016


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Cox, Appellant Pro Se.    Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincent     Cox     seeks   to    appeal       the   district         court’s    order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of         appealability.              28      U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a    substantial        showing       of        the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,         537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cox has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss      the       appeal.        We    dispense      with     oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3